Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to Applicant’s amendment filed June 2, 2022 in reply to the First Office Action on the Merits mailed March 2, 2022. Claims 1, 24, 25, 27, 28, 30, 31, 37, and 58 have been amended; claims 2, 3, 23, 32, 36, 38, 44, and 65 have been canceled; and no claims have been newly added. Claims 10-15, 37, 39-43, 45-64, and 66-78 have previously been withdrawn. Claims 28-31 and 33-35, as now amended, are directed to non-elected subject matter (i.e. a container), and are therefore also hereby withdrawn. Claims 1, 4-9, 16-22, 24-27 and 79 are under examination. 
Withdrawal of Prior Claim Rejections - 35 USC § 112(d)
Claims 2, 3, and 32 have been canceled. Therefore, the 35 USC 112(d) rejection presented in the First Office Action on the Merits mailed March 2, 2022 is hereby withdrawn. 
Claim Objections
Claim 1 is objected to because of the following:
1. There should be a comma between “sterilized” and “liquid”. Also, there appears to be an extraneous colon between “wherein” and “the sterilized liquid”.    
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9, which depends, ultimately, from claim 1, stipulates that the composition necessarily contains potassium chloride. One of ordinary skill in the art would immediately recognize that potassium chloride is a preservative (see e.g. Bidlas et al. Int J Food Microbiol. 2008; 124: 98-102). Claim 1, however, stipulates that the composition does not contain a preservative, and places no limits on the preservatives necessarily excluded. 
Claim 27, as now amended, definitively contains at least one broader limitation (e.g. at least 6 months) together with at least one narrower limitation (e.g. at least 12 months) that falls within the broader limitation in the alternative in the same claim, which is indefinite.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-9, 16-22, 24-27, and 79 are rejected under 35 U.S.C. 103 as being unpatentable over Anonymous (McKesson [online]l 2015), in view of Anonymous (Dailymed [online]; 2016) and Petit Ben Saidane (Invest Ophthalmol Visual Sci. 2017; 58: 4460).
Applicant Claims
Applicant’s elected subject matter is directed to a sterilized, liquid, ophthalmic composition consisting of 0.5 wt% tetracaine hydrochloride, 0.108 wt% potassium chloride, 1.24 wt% boric acid, 0.05 wt% edetate disodium, pH adjuster, and water; wherein the pH is 5.5, wherein the composition does not contain chlorobutanol, and wherein the composition is provided at a volume of 15 mL in a container for multidose administration.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
McKesson discloses a liquid ophthalmic composition (i.e. “Product Code 09111”) consisting of 0.5 wt% tetracaine hydrochloride, < 1 wt% potassium chloride, 1-5 wt% boric acid, < 0.1 wt% edetate disodium, 0.4 wt% chlorobutanol, pH adjuster, and water; wherein the pH is 3.7-6.
 Dailymed discloses that “Product Code 09111”, i.e. consisting of 0.5 wt% tetracaine hydrochloride, potassium chloride, boric acid, edetate disodium, 0.4 wt% chlorobutanol, pH adjuster, and water; wherein the pH is 3.7-6, is sterilized (i.e. sterile) and provided as a volume of 15 mL in a container for multidose administration. 
Petit Ben Saidane discloses that the use of preservatives in eye drops can cause allergies or ocular irritation, damaging patient’s eyes, and that they have developed a safe, preservative-free multidose system, i.e. PUREFLOW, that isolates the eye drop solution from the environment and maintains its sterility without using any sterile filters which thus prevents the entry of microbes into the bottle (i.e. container) making it possible to deliver safe, preservative-free eye drops via a multidose dropper. 
Ascertainment of the Difference Between the Scope of the Prior Art and the Claims (MPEP §2141.02)
McKesson does not explicitly disclose that the composition is sterile, is provided at a volume of 15 mL a container for multidose administration, and is preservative-free. These deficiencies are cured by the teachings of Dailymed and Petit Ben Saidane. 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
It would have been prima facie obvious for one of ordinary skill in the art at the time the present application was filed to combine the respective teachings of McKesson, DailyMed, and Petit Ben Saidane, outlined supra, to devise Applicant’s presently claimed ophthalmic composition. 
McKesson discloses a liquid ophthalmic composition (i.e. “Product Code 09111”) consisting of 0.5 wt% tetracaine hydrochloride, < 1 wt% potassium chloride, 1-5 wt% boric acid, < 0.1 wt% edetate disodium, 0.4 wt% chlorobutanol, pH adjuster, and water; wherein the pH is 3.7-6, and Dailymed discloses that “Product Code 09111”, i.e. the McKesson composition, consisting of 0.5 wt% tetracaine hydrochloride, potassium chloride, boric acid, edetate disodium, 0.4 wt% chlorobutanol, pH adjuster, and water; wherein the pH is 3.7-6, is sterilized (i.e. sterile) and provided as a volume of 15 mL in a container for multidose administration. Since Petit Ben Saidane discloses that the use of preservatives in eye drops can cause allergies or ocular irritation, damaging patient’s eyes, and that they have developed a safe, preservative-free multidose system, i.e. PUREFLOW, that isolates the eye drop solution from the environment and maintains its sterility without using any sterile filters which thus prevents the entry of microbes into the bottle (i.e. container) making it possible to deliver safe, preservative-free eye drops via a multidose dropper; one of ordinary skill in the art would thus be motivated to eliminate the preservative, i.e. chlorobutanol, from the McKesson composition, to thus make the composition preservative-free, and to provide this preservative-free McKesson composition in the Petit Ben Saidane PUREFLOW container for multidose administration, with the reasonable expectation that the resulting product can safely deliver sterile eye drops without the risk for allergy, irritation, and eye damage caused by the presence of a preservative agent such as chlorobutanol.
In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant's arguments filed June 2, 2022 have been fully considered but they are not persuasive.
i) Applicant contends that while “Saidane does state that the use of preservatives can cause allergies or ocular irritation” and “mentions preservative-free eye drops”, that “Saidane appears to describe its PUREFLOW technology only as an alternative for existing bottles designed for multi-dose preservative-free eye drops” with the objective of “a safe preservative-free multidose system without using any sterile filters”, and thus “based on Saidane, one of ordinary skill in the art would have only understood that preservative-containing drugs should be avoided, and that the PUREFLOW bottle described therein is an alternative to filter-based bottles for preservative-free eye drops”, and thus without “hindsight”, “there is no support…that one of ordinary skill in the art would have had any reasonable expectation of success in reformulating a preservative-containing ophthalmic solution by removing the preservative”. 
The Examiner, however, would like to point out the following:
1. In view of the cited prior art, and for reasons discussed in the prior art rejection, one of ordinary skill in the art, in following the express teachings and reasonable suggestions of the cited prior art, would most certainly have arrived at the presently claimed composition. 
2. Saidane provides ample motivation for removing the conventional preservative compound, e.g. chlorobutanol, i.e. since these compounds cause allergies and ocular irritation. Saidane certainly discloses the existence of multi-dose preservative-free eye drops, which are nothing new to the art. Finally, Saidane discloses a safe, preservative-free multidose system based on placing a preservative-free composition into their PUREFLOW bottle. Hence, not only would one of ordinary skill in the art be motivated to eliminate the conventional chlorobutanol preservative, one of ordinary skill in the art would thus recognize that by employing the PUREFLOW bottle, the resulting composition will not suffer microbial contamination, even in the absence of the chlorobutanol.
3. In stark contrast to Applicant’s assertion that one of ordinary skill in the art would not employ the McKesson/Dailymed composition in Saidane’s PUREFLOW bottle, since the McKesson/Dailymed composition contains a conventional preservative, i.e. chlorobutanol, one of ordinary skill in the art would rather first remove the chlorobutanol preservative from such composition, and then to employ the resulting preservative-free composition with Saidane’s PUREFLOW bottle, which Saidane expressly discloses, as Applicant points out, is a safe preservative-free multidose system. 
ii) Applicant contends that “the claimed compositions surprisingly exhibit antimicrobial activity despite the absence of preservatives…such as preservatives commonly used in known liquid ophthalmic compositions containing tetracycline”, that “the Examples…showed that four separate tetracaine formulations, each free from preservatives such as chlorobutanol” demonstrate “anti-microbial efficacy” against certain microbes, e.g. E. coli, and thus “is capable of being disposed in any sterilized container”, and therefore, “the unexpected properties…are sufficient to rebut any prima facie case of obviousness”. 
The Examiner, however, would like to point out the following:
1. There is really nothing unexpected about the reported results at all. 
2. Applicant is merely excluding conventional preservative compounds such as chlorobutanol from their composition, which are well known to cause allergy and irritation. However, Applicant’s composition necessarily requires tetracaine, and also includes e.g. potassium chloride, boric acid, and edetate disodium (i.e. EDTA), all of which are well known in the art to exhibit antimicrobial properties. On top of that, Applicant’s composition is adjusted to an acidic pH, even as low as pH of 3, which is also well known to impart an antimicrobial effect. 
In other words, the effect of the following are as follows:
Tetracaine = known antimicrobial effect
Potassium chloride = known antimicrobial effect
Boric acid = known antimicrobial effect
EDTA = known antimicrobial effect
Low, acidic pH = known antimicrobial effect
3. Therefore, the finding that a composition containing e.g. tetracaine, potassium chloride, boric acid, EDTA, and acidic pH exhibits an antimicrobial effect even without chlorobutanol is certainly not unexpected at all by any stretch of the imagination. 
For the foregoing reasons, the 35 USC 103 rejection is hereby maintained.
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID BROWE whose telephone number is (571)270-1320. The examiner can normally be reached Monday - Friday, 9:30 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID BROWE/Primary Examiner, Art Unit 1617